1
                                  UNITED STATES DISTRICT COURT
2

3                                         DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                             CASE NO.: 2:15-cr-00054-JCM-CWH
5                   Plaintiff,
                                                           ORDER
6
     vs.
7
     CAMERON BELL,
8
                    Defendant.
9

10           Presently before the court is the matter of United States of America v. Bell et al., case no.
11
     2:15-cr-00054-JCM-CWH-1. Petitioner Cameron Bell (“petitioner”) filed a motion to vacate, set
12
     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 197). The court has examined the
13
     petition and finds that further briefing is appropriate. The United States of America
14

15   (“respondent”) shall file a response twenty-one days from the date of this order. Thereafter,

16   petitioner will have fourteen days to file a reply.
17
             Accordingly,
18
             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
19
     vacate, set aside, or correct sentence (ECF No. 197) no later than twenty-one (21) days from the
20

21   date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days

22   thereafter.
23
             IT IS SO ORDERED.
24
     ...
25
     ...
26

27   ...

28   ...
1          The clerk is instructed to file this order in the instant matter and in the related civil case,
2
     no. 2:20-cv-00347-JCM.
3
           DATED: February 26, 2020.
4

5

6
                                                          JAMES C. MAHAN
7                                                         UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
